DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are rejected under 35 USC § 103

Response to Arguments
Applicant's arguments filed on 06/08/2021 have been fully considered but they are not persuasive.
Applicant argued that the amended claim "adaptively adjusting a number of scanning processes employed in a resource quota checking task to scan a file system based on the current workload of the storage system" is not taught by Luo/Engle reference. Applicant quoted Luo reference sections [0030], [0015] and [0083] and argued that Luo teaches resource allocation and adjustment that includes CPU, memory and network bandwidth based on workload but Luo does not teach adjusting scanning processes and scanning process is not part of CPU/memory/network resources. 
Examiner agrees that scanning process is not any computing resource like CPU/memory/network and argues that it is part of resource quota checking task and hence is workload. It is a low priority workload. Luo/Engle adjust/reallocate 
Examiner also included Fuller who teaches processes as workloads. Hence any adjustments of workloads based on resource availability and task priority also includes adjusting number of running processes of a task.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


Claims 1-18 are rejected under35 U.S.C.103 as being unpatentable over Luo; Ben (US 20170201574 A1) [Luo] in view of Engle; Ronald et al. (US 20140137110 A1) [Engle] and further in view of Fuller; Jason et al. [US 20140068624 A1].
Regarding Claim 1, Luo discloses, A method of resource configuration, comprising:
determining, a current workload (resource usage of all other processes in the system) of the storage system (Luo: [0030] "While the server is running, background processes collect ... computing system resource use data at a certain sampling frequency. ... Then, the characteristic values … associated with . ... computing system resource usage data . ... are computed . ... based on the corresponding resource usage data (e.g., first host computing system resource usage data and second computing system resource usage data)". 
adaptively adjusting a number of scanning processes employed in a resource quota checking task to scan a file system based on the current workload of the storage system, the adaptively adjusting the number of scanning processes comprising (Luo: [0029] " . ... Resource allocations that can be adjusted can include CPU processing or memory allocations,  bandwidth, storage, or the like".  [0030] " ... Based on the computed one or more characteristic values ... the resource configuration of the server is dynamically adjusted ... If the CPU utilization of such processes is too high, . ... Applicant ties workload with number of processes being executed. However, executing any process involves some combination of CPU, memory, bandwidth and storage resources. So, workload determined using number of processes and workload directly determined using number/amount of resource usages indicates same thing i.e. the amount of resource needed/allocated to execute a task):
  in response to the current workload of the storage system exceeding a predetermined upper threshold, adaptively adjusting the number of scanning processes employed in the resource quota checking task to a first reduced number of scanning processes to avoid an excessive total workload of the storage system, and scanning the file system by executing the first reduced number of scanning processes ([0029] "The resource allocations . ... are respectively adjusted . ... on the resource usage threshold values". [0030] " ... Based on the computed one or more characteristic values ... the resource configuration of the server is dynamically adjusted ... If the CPU utilization of such processes is too high, . ... allocate such processes a greater number of CPU resources". [0028] " The resource usage threshold value can be set based on a performance of a system". Examiner indicates that Lou sets higher threshold and allocates more resources for process that has more performance impact and needs more resource and reduces resource for less important ones. Applicant marks 'resource quota checking task' as a lower priority task whose resource allocation is adjusted to a lower number when other higher priority workload needs more resources. In Lou’s system ‘resource quota checking task’ can be one of the less important tasks which gets more resources(number of processes) if other high priority tasks are not using more resources (or reduces the number of processes executing them). Applicant uses less processes for ‘resource quota checking task’ when the system is using upper threshold number of processes for other tasks which is similar to using less resources for less important (lower priority) tasks when other tasks are using higher threshold number of resources (higher number of processes will require higher amount/number of resources. Adjusting resources for a task/workload causes adjusting the number of processes/threads being run for that task/workload.); and
in response to the current workload of the storage system being below a predetermined lower threshold, adaptively adjusting the number of scanning processes employed in the resource quota checking task to a second increased number of scanning processes to avoid a waste of resources of the storage system, and scanning the file system by executing the U.S. Application No.: second increased number of scanning processes, the second increased number being greater than the first reduced number ([0030] " ... Based on the computed one or more characteristic values (resource usage values) .., the resource configuration of the server is dynamically adjusted ...  configuration changes can be adjusted according to ... resource usage threshold value to achieve an appropriate resource allocation. .. online resource adjustment of the server is performed in a completely self-adaptive manner; the resource adjustment can fully adapt to various business scenarios". [0035] "...  priorities can be configured ... on a process-by-process basis ... to ensure that critical processes on the host have sufficient resources .., while also providing the highest possible QoS to the virtual machine (executing other tasks) ... allocation of resources can be configured using the quota ratios in connection with obtained Applicant separated 'resource quota checking task' from the other workloads and giving priorities to other workloads and if those tasks tend to complete and releases resources based on the lower threshold of those tasks then they are allocated for 'resource quota checking task' if this task has less number of resources than the second number. Lou talks about tasks executed by the host/server in general and hence resource quota checking can be one of those tasks. Lou uses priorities for each process/task, uses resource usage threshold and quota ratios and threshold for quota ratios. Lou frequently monitors resource usage and compares with resource usage thresholds and if the high priority tasks are using less resources than what was allocated, then the extra or released resources from high priority tasks are allocated to low priority tasks based on their current resource usage or characteristic values and if the number is high then it indicates that this low priority task is using all resources allocated to it and it is a sign that it has lot more to execute and hence more resources freed up from high priority tasks can be allocated to them which is indicated by Lou as the dynamically adjusted resource configuration. Hence the method offered by applicant is built-in in Lou's system which frequently checks resource usage of the tasks and frees resources and allocates them to lower priority tasks based on resource usage data of the low priority tasks. So, applicant and Lou does the same thing. In Lou’s system ‘'resource quota checking task' is just one of the tasks and applicant separated this task from rest of the workload. But allocating resources to this task follows same technique. Adjusting resources for a task/workload causes adjusting the number of processes/threads being run for that task/workload.)
	Luo teaches all elements of the limitation ‘in response to the current workload of the storage system being below a predetermined lower threshold, adaptively adjusting the number of scanning processes b employed in the resource quota checking task to a second increased number of scanning processes to avoid a waste of resources of the storage system, and scanning the file system by executing the U.S. Application No.: second increased number of scanning processes, the second increased number being greater than the first reduced number' as quoted and explained above. However, some doubt may arise that Luo does not explicitly teach a lower threshold value. To erase that doubt Engle is quoted. Engle discloses a lower threshold value and the action taken if resource usage drops below lower threshold value.
Engle discloses, in response to the current workload of the storage system being below a predetermined lower threshold, adaptively adjusting the number of scanning processes employed in the resource quota checking task to a second increased number of scanning processes to avoid a waste of resources of the storage system, and scanning the file system by executing the U.S. Application No.: second increased number of scanning processes, the second increased number being greater than the first reduced number ([0008] " ... and if the resource usage is less than the target lower threshold, decreasing the allocated resources by a predetermined amount". [0049] " ... and once it is no longer needed for a specific task , it may be reclaimed and either used by one or more other virtual machines for processing or by the same virtual machine Examiner indicates that one of the different   task is similar to executing 'resource quota checking. Applicant checks 'other' workload against a lower threshold and if it is below the threshold then increases resources (similar to increasing number of processes) for 'resource quota checking task'. Engle also checks resource usage for all other tasks to see if it is below lower threshold and the resources for those tasks that has usage lower than lower threshold is decreased and those freed up resources are allocated for use by other tasks and one of this other tasks can be 'resource quota checking task'. So, both achieves same end goal and almost in a similar manner.
It  would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Engle's system would have allowed Luo to facilitate explicitly setting lower threshold of resource utilization for each task and reduce resource allocation of the tasks whose resource utilization i.e. workload falls below the lower threshold and allocate those resources to other workloads whose resource utilization is high. The motivation would be to make the best use of the system resources by allocating resources to other tasks that has higher workload or the tasks whose workload increased suddenly but less resources were allocated initially. This will result in better performance of the computing system.
Examiner also quotes Fuller to stress the point made above that a workload can be determined/measured based on resource usage or based on number of process running and hence adjusting resources for a task/workload causes adjusting the number of processes/threads being run for that task/workload.
adaptively adjusting a number of scanning processes employed in a resource quota checking task to scan a file system based on the current workload of the storage system, the adaptively adjusting the number of scanning processes comprising (Fuller: [0002] “An application or system process can be considered a workload for the mobile computing device. …”. So, scanning processes employed in a resource quota checking task are workloads and any adjustment of resource allocation based on workload reflects adjusting them based on number of processes and also adjusting workloads based on resource availability indicates adjusting number of processes that will be run on the available resources.):
It  would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Fuller’s system would have allowed Luo/Engle to facilitate adjusting number of processes as a way to balance resources among different workloads in addition to directly adjusting resource allocation to different workloads based on priority and resource needs. The motivation would be to have additional control on resource allocation and balancing and hence make the best use of the system resources.

Regarding claim 2, Luo/Engle/Fuller discloses, The method of claim 1, further comprising:
in response to the current workload being between the predetermined upper threshold and the predetermined lower threshold, adaptively adjusting the number of scanning processes employed in the resource quota checking task to a third number of scanning processes, and scanning the file system by executing the third number of scanning processes, the third number being between the first reduced number and the second increased number (Engle: [0089] " ... The invention monitors resource usage . ... adjusts resource allocation based on the monitored resource usage . ... if the resource usage exceeds the target upper threshold, increasing the allocated resources by a predetermined amount . ... , and if the resource usage is less than the target lower threshold, decreasing the allocated resources by a predetermined amount". Examiner indicates that Engle increases or decreases resource allocation if the resource usage (or number of processes being executed) exceeds upper threshold or drops below lower threshold and retains original allocation if usage stays within upper and lower threshold. Applicant's 'resource quota checking task' is similar to one of the regular tasks in Engle's system that retains its originally allocated resources which is the number of CPUs in between first number and second number). 

Regarding claim 3, Luo/Engle/Fuller discloses, The method of claim 1, wherein determining the current workload of the storage system  includes determining the current workload based on at least one of:
 (Luo: [0029] " . ... Resource allocations that can be adjusted can include CPU processing or memory allocations, bandwidth, storage, or the like". [0030] " . ... The process(es) can include the host virtual machine process . ... ". Examiner indicates that workload is any task executed by a process and Lou does not specify the task's name/type that is executed by a process, the tasks are assigned as virtual machine processes and covers all tasks run on storage system to handle storage system activities and it involves CPU resources in the form of multiple threads.), 
a total number of processes running in the storage system, utilization of a central processing unit (CPU) of the storage system, and utilization of a memory(Fuller: [0002] “An application or system process can be considered a workload for the mobile computing device …”. Luo: [0015] " ... resource usage allocations include one or more configurations associated with memory, memory usage, CPU usage, CPU cycles, I/O, and network bandwidth". Examiner indicates that CPU and memory utilization is involved for various tasks including storage system (I/O operation) tasks.). 

Regarding claim 4, Luo/Engle/Fuller discloses, The method of claim 1, further comprising:
determining a priority of the resource quota checking task based at least in part on the number of scanning processes  employed in the resource quota checking task (Luo: [0095] "In some embodiments, the virtual machine process groups and host computer process groups have respective priority levels". Examiner indicates that Lou determines/assigns priority to different processes. Lou does not limit the process to some specific group of tasks. The processes covers all tasks needed by a system and resource quota checking is one such task and it also gets some priority assigned.); and

    PNG
    media_image1.png
    4
    3
    media_image1.png
    Greyscale
recording information and the priority of the resource quota checking task in a task list of the storage system, so as to schedule the resource quota checking task according to the priority (Luo: [0035] " . ... priorities can be configured for hosts (e.g., on a host-by-host basis) or for processes (e.g., on a process-by-process basis) to ensure Examiner indicates that configuring priorities host by host or process by process requires recording information and priorities of each task and includes all tasks executed by a computing system and includes resource quota checking task.). 
Regarding claim 5, Luo/Engle/Fuller discloses, The method of claim 4, wherein the priority of the resource quota checking task is further determined based on at least one of:

    PNG
    media_image1.png
    4
    3
    media_image1.png
    Greyscale
the current workload of the storage system ([0035] " ... priorities can be configured for hosts . ... or for processes . ... to ensure that critical processes on the host have sufficient resources". [0062] " ... The resource allocations associated with the host and the virtual machine are respectively adjusted based at least in part on the . ... resource usage threshold value . ... ". Examiner indicates that resource usage is similar to workload and resource allocation gets adiusted based on resource usage threshold value. Resource priorities and this includes 'resource quota checking' task as well.), and

    PNG
    media_image1.png
    4
    3
    media_image1.png
    Greyscale
a running time of the resource quota checking task (0062] " ... The resource allocations associated with the host and the virtual machine are respectively adjusted based at least in part on the . ... first resource usage threshold value . ... ". Examiner indicates that resource usage threshold includes duration of the resource being used and corresponds to the running time of the resource. The task covers all tasks in a computing system and includes resource quota checking task.). 

Regarding claim 16, Luo/Engle/Fuller discloses, The method of claim 1, wherein the predetermined lower threshold number of processes indicates that the storage system is in an idle state, and wherein the method further comprises:
in response to the storage system being in the idle state, adaptively adjusting the number of scanning processes employed in the resource quota checking task  to the second increased number of scanning processes (Lou: [0035] " ...  One or more thresholds that are used in connection with the quota ratios to allocate resources can be determined based on historical information associated with resource usage information.". Lou: [0030] " ... Based on the computed one or more characteristic values (resource usage values) .., the resource configuration of the server is dynamically adjusted. . ...  configuration changes can be adjusted according to . ... resource usage threshold value to achieve an appropriate resource allocation. ..". Lou uses one or more (i.e. many) thresholds and determines the threshold values based on past resource usage information. Since there are many thresholds the lowest one can be the one having lowest resource usage value that is involved when no process is being executed i.e that task is in idle state and hence all the resources that was allocated for this task can be allocated to other processes/tasks that needs more resources and one of those process/task can be ‘resource quota checking task’. Applicant checks ‘resource quota checking task’ with a higher second number of processes if other tasks are in idle state and eventually allocates more resources to the ‘resource quota checking task’. Lou does the same thing by allocating freed resources to other non-idle tasks based on their need (indicated by their characteristic values)).

Regarding claim 17, Luo/Engle/Fuller discloses, The method of claim 1 further comprising: in response to the second increased number of scanning processes exceeding a predetermined maximum  number of scanning processes,  adaptively adjusting  the number of scanning processes employed in the resource quota checking task  to the predetermined maximum  number of scanning processes (Luo: [0030] " ... Based on the computed one or more characteristic values ... the resource configuration of the server is dynamically adjusted ... If the CPU utilization of such processes is too high, . ... allocate such processes a greater number of CPU resources". Luo: [0028] " The resource usage threshold value can be set based on a performance of a system".  Luo: [0027] "... A predefined event can be an indication that the CPU usage exceeds one or more thresholds...". Luo's computed charateristic values are resource usage data and Luo uses one or more threshold where one of them will be the maximum threshold. Since Luo dynamically adjusts resources, when other tasks uses resources at a lowest threshold level or below then another low priority task like resource quota checking task can be assigned resources at the maximum threshold value.).  

Regarding claim 18, Luo/Engle/Fuller discloses, The method of claim 1 further comprising: U.S. Application No.: obtaining a difference number of scanning processes by determining a difference between the second increased number of scanning processes and the first reduced number of scanning processes (Luo: [0030] " ... Based on the computed one or more characteristic values ... the resource configuration of the server is dynamically adjusted ... If the CPU utilization of such processes is too high, . ... allocate such processes a greater number of CPU resources". Luo evaluates resource usage by different processes/workloads at every prest time interval [0027] and determines the drops of resource usage by diffrent processes and the freedup resources of the tasks having dropped workload is allocated to the other workloads needing more resources as the term dynamically adjusted indicates. Dynamic adjustment involves finding differences of previous and present resource usage. ); and	wherein  adaptively adjusting  the number of scanning processes employed in the resource quota checking task  to the second increased number of scanning processes includes  adaptively adjusting the number of scanning processes employed in the resource quota checking task  to the first reduced number of scanning processes plus the difference number of scanning processes (Luo: [0030] " ... Based on the computed one or more characteristic values ... the resource configuration of the server is dynamically adjusted ... If the CPU utilization of such processes is too high, . ... allocate such processes a greater number of CPU resources". Luo: [0028] " The resource usage threshold value can be set based on a performance of a system". Dynamic adjustment involves finding differences of previous and present resource usage and allocating freedup resources to the tasks that needs more resources on top of what is already allocated which is similar to allocating old resources plus the difference of old and new resource allocated for other tasks that now needs less resources. ).

Regarding claim 19, Luo/Engle/Fuller discloses, The method of claim 1 wherein the adaptively adjusting the number of scanning processes further comprises: 
periodically checking the resource quota checking task (Engle: [0079] “The next step, as represented by block 930, is monitoring resource usage over a predetermined period of time. The system may monitor how much of a particular resource a virtual machine is actually using. …”. Engle: [0087] “Referring to FIG. 10, a flowchart illustrates a successive approximation method 1000 according to embodiments of the invention. The first step, as represented by block 1010, is to define a period of usage to capture useful resource usage information. ... The next step, as represented by block 1020, is to monitor resource usage over the predetermined period of time. … As represented by arrow 1060, some or all the steps of the method 1000 may be repeated regularly …”. So, resource usage is checked for a predetermined period of time and is repeated regularly after the predetermined interval.); and 
adaptively adjusting the number of scanning processes employed in the resource quota checking task based on the current workload of the storage system at each time when the resource quota checking task is periodically checked (Engle: [0079] “… Based on the monitored resource usage, the system may adjust the resource allocation, as represented by block 940. …”. Engle: [0087] “… The next step, as represented by block 1030, is to adjust the resource allocation based on the monitored resource usage. This step may include, as represented by block 1040, determining if the resource usage is greater than a target upper threshold, and if so, increasing the allocation by a predetermined amount. Step 1030 may also include, as represented by block 1050, determining if the resource usage is less than a target lower threshold, and if so, decreasing the allocation by a predetermined amount….”. Adjusting the resource allocation for a task causes adjustment of the number of running processes of that task.).

Regarding claim 6, Luo/Engle/Fuller discloses, An electronic device (Luo: FIG. 5, computer System 500) comprising:
a processor (Luo: FIG. 5, processor 502); and
a memory (Luo: FIG. 5, memory 510) coupled to the processor, the memory having instructions stored therein, wherein the instructions, when executed by the processor, cause the device to perform actions comprising:
The remaining limitations of this device claim corresponds to the limitations in method claim 1 and is rejected for the same reasons mutatis mutandis.

Regarding claims 7-10, these are the device claims corresponding to the method claims 2-5, and are rejected for the same reasons mutatis mutandis.
Regarding claims 11-15, these are the computer program product claims corresponding to the method claims 1-5, and are rejected for the same reasons mutatis mutandis.



Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.H/Examiner, Art Unit 2138         
/SHAWN X GU/
Primary Examiner, AU2138